Case: 20-50907     Document: 00515621384         Page: 1     Date Filed: 10/30/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       October 30, 2020
                                  No. 20-50907                           Lyle W. Cayce
                                                                              Clerk

   Mi Familia Vota; Texas State Conference of the
   NAACP; Guadalupe Torres,

                                                           Plaintiffs—Appellees,

                                       versus

   Greg Abbott, Governor of the State of Texas; Ruth
   Hughs, Texas Secretary of State,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                       for the Western District of Texas
                         USDC No. 5:20-CV-830-JKP


   Before Owen, Chief Judge, and Davis and Southwick, Circuit Judges.
   Per Curiam:*
          One week before Election Day, and two weeks into early voting in
   Texas, the district court granted a preliminary injunction, holding that
   “Exemption 8, which exempts from the mask mandate imposed by Executive



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50907             Document: 00515621384      Page: 2     Date Filed: 10/30/2020




                                       No. 20-50907


   Order GA-29 those persons who are ‘voting, assisting a voter, serving as a
   poll watcher, or actively administering an election’ is invalid and void.” 1 We
   stay the district court’s preliminary injunction pending appeal.
                                            I
          Mi Familia Vota, the Texas State Conference of the NAACP, and
   Guadalupe Torres (collectively, the Plaintiffs) brought this suit challenging
   certain Texas voting procedures during the COVID-19 pandemic, including
   Exemption 8 of Executive Order GA-29.                The district court initially
   dismissed the case, holding that all claims presented political questions that
   were not justiciable.
          On appeal, we affirmed the district court’s dismissal of four of
   Plaintiffs’ five causes of action on other grounds, but we reversed and
   remanded with respect to Plaintiffs’ claim under the Voting Rights Act. 2 We
   held that “[t]he Plaintiffs’ Voting Rights Act claim does not present a
   political question and is not barred by sovereign immunity.” 3 We observed
   that “it would be a futile act to remand the Voting Rights Act claim for
   plenary consideration with regard to the November 2020 election because it
   would be inappropriate for the district court to grant much of the requested
   relief with the election ongoing.” 4 However, we identified a “possible
   exception” with regard to Exemption 8, noting that “[i]t is at least




          1
           Mi Familia Vota v. Abbott, No. SA-20-CV-00830-JKP, 2020 WL 6304991, at *20
   (W.D. Tex. Oct. 27, 2020).
          2
            Mi Familia Vota v. Abbott, __ F.3d __, 2020 WL 6058290, at *4 (5th Cir. Oct.
   14, 2020).
          3
Id. at *7.
          4
Id.




                                            2
Case: 20-50907       Document: 00515621384             Page: 3      Date Filed: 10/30/2020




                                        No. 20-50907


   conceivable that [invalidating Exemption 8] would not materially or
   substantially affect the ongoing election.” 5
           “[M]indful of the Supreme Court’s repeated admonishment that
   ‘lower federal courts should ordinarily not alter the election rules on the eve
   of an election,’” we remanded for the district court to determine: (1) whether
   Exemption 8 violated the Voting Rights Act; (2) whether invalidating
   Exemption 8 would remedy Plaintiffs’ alleged injury; and (3) whether
   invalidating Exemption 8 would “materially or substantially affect the
   ongoing election.” 6
           On remand, Plaintiffs moved for a preliminary injunction, requesting
   that the court declare Exemption 8 invalid and grant other relief in order to
   ensure that face coverings are mandatory at polling locations. On Tuesday,
   October 27, 2020, the district court granted Plaintiffs’ motion for
   preliminary injunction in part, holding that Plaintiffs established a likelihood
   of success on the merits that Exemption 8 of Executive Order GA-29 violates
   the Voting Rights Act by disproportionately affecting the rights of Black and
   Latino citizens to vote. 7 The following day, October 28, 2020, the Governor
   and Secretary filed an emergency motion for a stay pending appeal.
                                             II
           We commend the district court for holding a hearing and addressing
   the issues with alacrity on remand. The issue now before this court is
   whether Governor Abbott and Secretary of State Hughs have satisfied the


           5
Id.
           6
 Id. (quoting Republican Nat’l Comm. v. Democratic Nat’l Comm., 140 S. Ct. 1205,
   1207 (2020) (per curiam)).
           7
           Mi Familia Vota v. Abbott, No. SA-20-CV-00830-JKP, 2020 WL 6304991, at *19-
   20 (W.D. Tex. Oct. 27, 2020).




                                              3
Case: 20-50907           Document: 00515621384              Page: 4         Date Filed: 10/30/2020




                                            No. 20-50907


   requirements for the issuance of a stay pending appeal. In deciding whether
   to grant a stay pending appeal, we consider:
           (1) whether the stay applicant has made a strong showing that
           he is likely to succeed on the merits; (2) whether the applicant
           will be irreparably injured absent a stay; (3) whether issuance
           of the stay will substantially injure the other parties interested
           in the proceeding; and (4) where the public interest lies. 8
   “The first two factors . . . are the most critical.” 9
           Governor Abbott and Secretary Hughs have shown a likelihood of
   success on the merits on at least the argument that the district court
   improperly altered election rules on the eve of the election. On the merits,
   we review the district court’s factual findings for clear error 10 and its
   application of legal standards de novo. 11 A finding is clearly erroneous “when
   although there is evidence to support it, the reviewing court on the entire
   evidence is left with the definite and firm conviction that a mistake has been
   committed.” 12 Thus, for a motion for stay pending appeal, we must consider
   whether the Governor and Secretary have made a strong showing of
   likelihood of success on the merits by showing the district court erred in its
   legal conclusions or that the district court’s factual findings are clearly
   erroneous.



           8
             Veasey v. Perry, 769 F.3d 890, 892 (5th Cir. 2014) (quoting Nken v. Holder, 556
U.S. 418, 426 (2009)).
           9
                Nken, 556 U.S. at 434.
           10
                Veasey v. Abbott, 830 F.3d 216, 229 (5th Cir. 2016) (en banc).
           11
                N.A.A.C.P. v. Fordice, 252 F.3d 361, 364 (5th Cir. 2001).
           12
            Anderson v. City of Bessemer City, 470 U.S. 564, 573 (1985) (internal quotation
   marks omitted) (quoting United States v. United States Gypsum Co., 333 U.S. 364, 395
   (1948)).




                                                  4
Case: 20-50907               Document: 00515621384         Page: 5       Date Filed: 10/30/2020




                                           No. 20-50907


           “The Supreme Court has ‘repeatedly emphasized that lower federal
   courts should ordinarily not alter the election rules on the eve of an
   election.’” 13 “Time and time again over the past several years, the Supreme
   Court has stayed lower court orders that change election rules on the eve of
   an election.” 14 “The principle from these cases is clear: court changes of
   election laws close in time to the election are strongly disfavored.” 15 With
   these concerns in mind, this court has consistently stayed recent injunctions
   altering Texas’s election rules. 16
           The district court justified its interference with Texas’s election rules
   by concluding that any potential confusion caused by invalidating Exemption
   8 would be “minimal and outweighed by the opportunity created for non-



           13
             Tex. All. for Retired Ams. v. Hughs, No. 20-40643, 2020 WL 5816887, at *1 (5th
   Cir. Sept. 30, 2020) (per curiam) (quoting Republican Nat’l Comm. v. Democratic Nat’l
   Comm., 140 S. Ct. 1205, 1207 (2020) (per curiam)).
           14
Id. (first citing North Carolina v. League of Women Voters of N.C., 574 U.S. 927
   (2014) (staying a lower court order that changed election laws thirty-three days before the
   election); then citing Husted v. Ohio State Conf. of N.A.A.C.P., 573 U.S. 988 (2014) (staying
   a lower court order that changed election laws sixty days before the election); then citing
   Veasey v. Perry, 135 S. Ct. 9 (2014) (denying application to vacate Court of Appeals’s stay
   of district court injunction that changed election laws on eve of election); and then citing
   Purcell v. Gonzalez, 549 U.S. 1 (2006) (staying a lower court order changing election laws
   twenty-nine days before the election)).
           15
Id. at *2.
           16
              See, e.g., id. (“[b]earing . . . in mind” that “court changes of election laws close
   in time to the election are strongly disfavored” when staying a preliminary injunction
   concerning straight-ticket voting); Tex. Democratic Party v. Abbott, 961 F.3d 389, 411-12 (5th
   Cir. 2020) (expressing concerns about altering election rules close in time to the election
   when staying an injunction regarding eligibility to vote by mail); Richardson v. Tex. Sec’y of
   State, __ F.3d__, 2020 WL 6127721, at *18 (5th Cir. Oct. 19, 2020) (Higginbotham,
   J., concurring in the stay) (concurring in the stay of an injunction regarding signature
   verification of mail-in ballots and noting that “[t]he Supreme Court has consistently
   counseled against court-imposed changes to ‘election rules on the eve of an election’”
   (citing Repub. Nat’l Comm., 140 S. Ct. at 1207)).




                                                 5
Case: 20-50907           Document: 00515621384         Page: 6   Date Filed: 10/30/2020




                                        No. 20-50907


   discriminatory access to the voting process.” 17 The district court reasoned
   that it was “not ordering a drastic change” to the election rules because
   “[t]hose citizens who arrive at a polling site while not wearing a facial mask
   will be easily recognized and options for compliance or redirection are not
   complicated or extensive.” 18 To support this contention, the district court
   referred to a declaration from the Elections Administrator for Bexar County
   stating that each polling place in the county set up “isolated machines” for
   voters without masks “to cast their ballots in relative isolation.” 19 However,
   that exact practice would violate GA-29 if Exemption 8 were invalidated.
   Texas counties would no longer be able to implement the accommodations
   described by the Bexar County Elections Administer. Instead, they would be
   required to enforce the general mask mandate of GA-29.
          Plaintiffs raised no other evidence, nor did the district court cite to
   any, to support the proposition that the disruption to Texas’s election rules
   would be minimal.            In contrast, the Governor and Secretary offered
   declarations from five election officials who unanimously agreed that
   changing the election rules to require voters to wear masks this close to the
   election would be costly and cause voter confusion. The Moore County
   Elections Administrator declared that changing the election rules at this
   point would be a “shipwreck,” and that “such a change would cause voters
   to become angry and confused, and it would slow down our ability to run
   Moore County’s polling places.” Another official stated that “changing the
   rules now to make masks mandatory would undoubtedly cause voter
   confusion . . . [and] would require our office to train our poll workers on how


          17
           Mi Familia Vota v. Abbott, No. SA-20-CV-00830-JKP, 2020 WL 6304991, at *19
   (W.D. Tex. Oct. 27, 2020).
          18
Id. at *18.
          19
 Id. at *18-19.




                                             6
Case: 20-50907         Document: 00515621384                Page: 7        Date Filed: 10/30/2020




                                            No. 20-50907


   to respond to voters who show up to the polls without a mask.” The Director
   of Elections for the Texas Secretary of State concluded that “there is not
   enough time to . . . effectively” “re-train, re-educate, and re-advise all 254
   counties, municipalities, local election officials, poll watchers, and the
   millions of voters who have yet to cast their ballots.”
           The district court’s reasoning is flawed. The injunction was issued
   fourteen days after early voting began and one week before Election Day.
   Today, Friday, October 30, 2020, is the last day in Texas for early voting.
   General Election Day is four days away. A change in the election rules at this
   point alters the status quo established by GA-29 and Exemption 8 on July 2,
   2020. More than nine million voters have already cast ballots in Texas during
   early voting, 20 which is more than the entire voter turnout of 8,969,226 for
   the 2016 election. We acknowledge that requiring voters to wear a mask in
   order to vote is not akin to the level of election disruption that would have
   resulted from other injunctions this court has stayed. 21 Nevertheless, the
   Governor and Sectary’s unrebutted evidence establishes that changing the
   election rules in the midst of voting would create disparate treatment of
   voters, and significant confusion and difficulty for voters and poll workers.
   Accordingly, we conclude that the Governor and Secretary have made a




           20
             See Election Information & Turnout Data, 2020 November 3rd General Election,
   Tex. Sec’y of State, https://earlyvoting.texas-election.com/Elections (last visited
   October 30, 2020).
           21
              See, e.g., Tex. All. for Retired Ams. v. Hughs, No. 20-40643, 2020 WL 5816887, at
   *1-2 (5th Cir. Sept. 30, 2020) (per curiam) (staying a preliminary injunction that would
   have required the Secretary to reinstate straight-ticket voting eighteen days before early
   voting began); Tex. Democratic Party, 961 F.3d at 394 (staying a “sweeping” preliminary
   injunction that would have “require[d] state officials . . . to distribute mail-in ballots to any
   eligible voter who wants one”).




                                                  7
Case: 20-50907          Document: 00515621384                   Page: 8   Date Filed: 10/30/2020




                                             No. 20-50907


   strong showing that they are likely to succeed on the merits that the district
   court erred by altering Texas’s election rules in the midst of an election.
           Further, the Governor and Secretary have met the burden of showing
   irreparable injury if we do not stay the district court’s injunction invalidating
   Exemption 8, which carries “the force and effect of law.” 22 “When a statute
   is enjoined, the State necessarily suffers the irreparable harm of denying the
   public interest in the enforcement of its laws.” 23 Given that the Governor
   and Secretary have established a likelihood of success on the merits and
   irreparable injury, the two “most critical” factors, 24 the alleged harm to the
   Plaintiffs cannot outweigh the other factors. 25
                                         *        *         *
           For these reasons, we GRANT the Defendants’ emergency motion
   for stay pending appeal.




           22
                Tex. Gov. Code § 418.012.
           23
             Planned Parenthood of Greater Tex. Surgical Health Servs. v. Abbott, 734 F.3d 406,
   419 (5th Cir. 2013).
           24
                Nken v. Holder, 556 U.S. 418, 434 (2009).
           25
              See Planned Parenthood, 734 F.3d at 419 (“While we acknowledge that Planned
   Parenthood has also made a strong showing that their interests would be harmed by staying
   the injunction, given the State’s likely success on the merits, this is not enough, standing
   alone, to outweigh the other factors.”).




                                                  8